Citation Nr: 1209930	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond December 1, 2008.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2009 rating decisions of the RO in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the proceeding is of record.  Of note, the Veteran's representative could not attend the proceeding and the Veteran testified that he wanted to proceed without his representative.  Transcript [T.] page 2. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The evidence indicates that the Veteran's psychiatric condition may have worsened since the last VA examination in September 2009 and a current examination is required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Specifically, at his personal hearing, the Veteran described an overall worsening of his symptoms.  He said he was hospitalized in December 2010 as a result of a suicide attempt.  He added that the incident also involved a domestic argument that involved the police.  Contemporaneous private hospital records confirm that the Veteran was taken in by the police and hospitalized.  He had a Global Assessment of Functioning (GAF) score of 30 on admission.  His GAF was 40 when he was examined in September 2009.  He was transferred from the private hospital to a VA hospital for inpatient treatment and ultimately released in January 2011.  

The Board acknowledges that a portion of the inpatient treatment was for drug rehabilitation.  However, he was transferred from the drug rehabilitation unit to a different inpatient psychiatric program for the remainder of his inpatient treatment.  On Remand, the VA examiner should indicate whether the Veteran's drug use was due, at least in part, to his PTSD.  This is particularly important for determining the appropriate disability rating for the Veteran's inpatient treatment.  The Board acknowledges that under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3) (2011).  However, the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  

The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

The claims file reflects that the Veteran receives VA medical treatment for his psychiatric problems through the VA Illiana Healthcare System.  He reports frequent (monthly) treatment and evaluations at the Danville VA Hospital (VAH) and Springfield clinic.  However, with the exception of the aforementioned January 2011 discharge summary, the most recent records are dated in 2009.  Any additional records should be obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

Next, the July 2009 letter from the private social worker references the Veteran's continued psychiatric treatment since February 2005.  She indicated that she had seen the Veteran on 47 different visits.  The Veteran should be provided the opportunity to submit an authorization and consent form so that VA may obtain the private treatment records, other than the July 2009 letter, from his private social worker.  

Lastly, the Veteran has perfected an appeal regarding his claim that he should be entitled to an extension of his temporary total rating for the period from December 1, 2008.  The Board holds this issue in abeyance as it is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  On Remand, the RO should consider the January 2009 letter from the Veteran's private psychiatrist indicating that the Veteran was unable to be alone and required care despite his release from the hospital such that his wife needed to take off work to care for him for a period including the entire month of December 2008. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran authorization and consent forms in the event he wishes for VA to obtain his private treatment records from his social worker, Ms. S as well as his private psychiatrist, Dr. A., or any other private provider from whom he has sought relevant treatment. Upon receipt of any authorization and consent form, request the records.  Any negative response should be noted in the file. 

2.  Obtain any outstanding VA outpatient and inpatient treatment records related to psychiatric treatment from the VA Illiana Healthcare System, including the VA medical clinic in Springfield, Illinois, dated from January 2009 to the present.  

3.  After the above has been completed, the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all current manifestations of the Veteran's PTSD.  To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment, to include whether the symptoms of the Veteran's PTSD prevent him from working.

The VA examiner should opine as to whether the Veteran's drug use, which required inpatient rehabilitation in January 2011, was due at least in part to his PTSD.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claim to include any records that may not have been previously considered.  Additionally, if for any reason the RO/AMC determines that the Veteran does not meet the 100 percent schedular rating, the RO/AMC should consider whether the Veteran is entitled to an extraschedular rating for his PTSD.

If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


